UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1560



DANIEL P. WOODLIN,

                                            Plaintiff - Appellant,

          versus


THE HON COMPANY,

                                               Defendant - Appellee.


THOMAS H. ROBERTS, Esq.,

                                                             Movant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-02-186-3)


Submitted:   July 2, 2003                  Decided:   July 28, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Daniel P. Woodlin, Appellant Pro Se. Lynn Forgrieve Jacob, Dana
C.M. Peluso, WILLIAMS, MULLEN, CLARK & DOBBINS, Richmond, Virginia,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Daniel P. Woodlin has filed a second notice of appeal from the

district court’s order granting summary judgment to his former

employer in his action alleging employment discrimination.                 We

previously affirmed the district court’s order in Woodlin’s first

appeal of that order.      See Woodlin v. Hon Co., No. 03-1161, 2003 WL

21154294 (4th Cir. May 20, 2003) (unpublished).        Our affirmance of

the order is now the law of the case, see Christianson v. Colt

Indus. Operating Corp., 486 U.S. 800, 815-16 (1988); Sejman v.

Warner-Lambert Co., 845 F.2d 66, 68-69 (4th Cir. 1988), and thus we

dismiss the instant appeal. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and   argument   would   not    aid   the

decisional process.




                                                                   DISMISSED


                                     2